Citation Nr: 1327893	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO denied service connection for bilateral hearing loss and tinnitus. The Veteran filed a notice of disagreement (NOD) in August 2009.  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

In August 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After attempting to accomplish the requested action (the issuance of a notice letter to the appellant, the receipt of VA treatment records, and scheduling a VA examination), the AMC continued to deny each claim for service connection (as reflected in a June 2013 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA outpatient treatment records dated through June 2010 which were considered by the RO in the most recent June 2013 SSOC.

For the reasons expressed below, the matters on appeal are. again, being remanded to the RO, via the AMC. VA will notify the appellant when further action, on her part, is required.



REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

In the August 2012 Remand, the Board, among other things, instructed the RO/AMC to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  After all records and/or responses received from each contacted entity had been associated with the claims file, the RO/AMC was to arrange for the Veteran to undergo VA examination (with appropriate testing), by an appropriate Ear, Nose and Throat (ENT) physician or audiologist at a VA medical facility.  

In October 2012 correspondence, the AMC notified the Veteran of the need to submit additional information as requested by the Board above.  In January 2013, the Veteran failed to report for a VA examination scheduled pursuant to the August 2012 Board Remand.  In February 2013 correspondence, the Veteran was notified that an attempt was made to schedule him for an examination and that additional information was requested so that the examination could be rescheduled.  Notably, both the October 2012 and February 2013 letters were sent to a Saint Charles, Missouri address.  Subsequently, in February 2013, it was determined that the Veteran was living in Troy, Missouri.  In April 2013 correspondence (sent to the Troy, Missouri address), the Veteran was again notified that an attempt was made to schedule him for an examination and that additional information was requested so that the examination could be rescheduled.  The Veteran did not respond to the October 2012, February 2013, or April 2013 letters.  

Notably, neither the October 2012 letter which notified the Veteran of the need to submit additional information as requested by the Board above, nor the February 2013 letter which advised the Veteran that an examination would be scheduled, was sent to the Veteran's current, correct address.  Moreover, although the actual letter from a VA medical facility notifying the Veteran of the time and date of his examination is physically of record (as the Board requested in the prior remand), it appears likely that this notice was also sent to an incorrect address.  Therefore, in the interests of due process, the Board finds that the Veteran should be given another opportunity identify or provide additional information and/or evidence, and to report for a VA examination to obtain the clinical findings and other medical information needed to resolve the current claim on appeal-with notice to his current, correct address, is warranted..

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for service connection (as the original claims will be considered on the basis of the evidence of record).  38 C.F.R. § 3.655 (2012). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file currently includes a June 2010 outpatient treatment record from the St. Louis VA Medical Center (VAMC); however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the St. Louis VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since June 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, any pertinent outstanding, private records. 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  Obtain  from the St. Louis VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran (at his current, correct address) and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all  outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA ear examination or audiological evaluation, by an appropriate physician or audiologist, respectively, at a VA medical facility.  Ensure that notice of the date and time of the examination is sent to the Veteran's current, correct, address.

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometric and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on the results of audiometric testing, the examiner should specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).  The examiner should also indicate whether the Veteran has tinnitus. 

Then, with respect to each diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service, to particularly include in-service noise exposure, as alleged. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  If the Veteran fails to report to the scheduled examination and/or testing, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall, 11 Vet. App. at 268. 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109   (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


